This cause is here on petition for writ of certiorari by George Magouirk for writ of certiorari to the Court of Appeals, to review and revise the opinion and judgment of that court in the case of Metropolitan Life Insurance Company v. George Magouirk, 11 So.2d 462.
It has been uniformly held that this court will not review the evidence, as set out in the record, to determine for ourselves what the facts of the case really are, but will accept and act upon the findings of the facts as made by the Court of Appeals.
The Court of Appeals has properly applied the law of the case to the facts as found by them, and we must, therefore, deny the writ prayed for.
Writ denied.
All the Justices concur.